                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee,

             Plaintiff,

v.                                               Case No: 2:19-cv-642-JLB-MRM

RONALD P. GILLIS, et al.,

             Defendants.


                                      ORDER

      Before the Court is pro se Defendant, Ronald Gillis’s “Motion to Strike Order

of June 16, 2021 and Disqualification of Judge.” (Doc. 37.) In short, Mr. Gillis

asks that the Undersigned recuse himself under 28 U.S.C. § 455(a). (Id. at 2.)

The dispute between Mr. Gillis and Plaintiff, Deutsche Bank Trust Company

Americas (“Deutsche Bank”) began as a foreclosure action which Mr. Gillis removed

to this Court. (Doc. 1.) United States District Judge Tom Barber, before

reassignment to the Undersigned, remanded the case and awarded Deutsche Bank

$750 in attorney’s fees. (Doc. 18.) As will be explained in detail below, Mr. Gillis’s

motion (Doc. 37) is DENIED.

      A federal judge “shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). Such recusal

promotes “confidence in the judiciary by avoiding even the appearance of

impropriety whenever possible.” Liljeberg v. Health Servs. Acquisition Corp., 486
U.S. 847, 865 (1988). But recusal is warranted “only if an objective, disinterested,

lay observer fully informed of the facts underlying the grounds on which recusal

was sought would entertain a significant doubt about the judge’s impartiality.”

United States v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007) (quotation and citation

omitted). The “perceptions of idiosyncratic, hypersensitive, and cynical observers”

are not considered. In re Horne, 630 F. App’x 908, 910 (11th Cir. 2015) (citing

Sensley v. Albritton, 385 F.3d 591, 599 (5th Cir. 2004)).

      “If a clerk has a possible conflict of interest, it is the clerk, not the judge, who

must be disqualified.” Hunt v. Am. Bank & Trust Co., 783 F.2d 1011, 1016 (11th

Cir. 1986). Practically speaking, a “law clerk has little incentive to influence a

judge in an effort to curry favor with a former employer” and “isolating a law clerk

should [] be acceptable when the clerk’s former employer appears before the court.”

Byrne v. Nezhat, 261 F.3d 1075, 1102 (11th Cir. 2001), abrogated on other grounds

by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008). And “a law clerk

has no incentive to violate a court’s instruction that he isolate himself from the case

and thereby subject himself to discharge . . . . The obvious purpose of this procedure

is to ensure that the appearance of partiality does not arise.” Id.

      Here, Mr. Gillis correctly notes that this Court has three law clerks and that

Mr. Vitaliy Kats is one of them. This Court has tasked Mr. Kats with monitoring

even-numbered cases with certain exceptions. Mr. Kats is never assigned a matter

in which he, or his prior law firm, Greenberg Traurig, LLP had involvement. The

Undersigned addresses all possible conflicts through an independent screening




                                          -2-
system involving an administrative law clerk prior to assigning tasks related to any

specific case. Mr. Kats is not that administrative law clerk. At no point has Mr.

Kats worked on any part of this case, or any matter involving his prior employer,

Greenberg Traurig, during his employment with the Undersigned at this Court.

Thus, although Mr. Kats represented Deutsche Bank in many foreclosure matters

during his tenure as an associate with Greenberg Traurig, it is of no consequence

here because Mr. Kats has never worked on a case involving Greenberg Traurig

with the Undersigned at this Court. 1     And germane to Mr. Gillis’s concerns in this

case, Mr. Kats has been screened away from any discussion relating to this case

whatsoever and at all times. Instead, this case has been monitored by another law

clerk. Parker v. Connors Steel Co., 855 F.2d 1510, 1525 (11th Cir. 1988); Byrne,

261 F. 3d at 1100–103 (recusal unwarranted where law clerk isolated and matter

assigned to different clerk).

      To be clear, Mr. Kats has not played any role—directly or indirectly—in the

adjudication of any dispute arising in this litigation, nor will he. The Court

therefore finds that Mr. Gillis has not “show[n] any personal bias on the part of the”

Undersigned solely by virtue of Mr. Kats’s position as a law clerk. Lawal v. RTM,

260 F. App’x 149, 152 (11th Cir. 2006).

      Accordingly, it is ORDERED:

      1.     Mr. Gillis’s motion to strike and for recusal (Doc. 37) is DENIED.




      1 The Court notes that no counsel of record for Deutsche Bank in this dispute
is employed by Greenberg Traurig.



                                          -3-
2.   His accompanying motion for extension of time to comply with the

     Court’s June 16, 2021 order (Doc. 38) is also DENIED.

3.   On or before July 13, 2021, Mr. Gillis is DIRECTED to comply fully

     and meaningfully with the Court’s June 16, 2021 order. (Doc. 36.)

ORDERED at Fort Myers, Florida, on June 30, 2021




                               -4-
